         Case 2:19-cv-00834-GMN-BNW Document 21 Filed 08/15/19 Page 1 of 2



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinsonwright.com
   8363 West Sunset Road, Suite 200
 3 Las Vegas, Nevada 89113
   Tel: (702) 550-4440
 4 Fax: (844) 670-6009

 5 ARNOLD & PORTER KAYE SCHOLER LLP
   EVAN M. ROTHSTEIN (Admitted Pro Hac Vice)
 6 Email: evan.rothstein@arnoldporter.com
   PATRICK B. HALL (Admitted Pro Hac Vice)
 7 Email: patrick.hall@arnoldporter.com
   370 Seventeenth Street, Suite 4400
 8 Denver, Colorado 80202
   Tel: (303) 863-1000
 9 Fax: (303) 832-0428

10 ARNOLD & PORTER KAYE SCHOLER LLP
   ANNE W. PEARLMAN (Admitted Pro Hac Vice)
11 Email: anne.pearlman@arnoldporter.com
   601 Massachusetts Ave., NW
12 Washington, District of Columbia 20001
   Tel: (202) 642-5000
13 Fax: (202) 942-5999

14 Attorneys for Defendants Stadium Technology Group, Inc.
   and GVC Holdings, PLC
15
                              UNITED STATES DISTRICT COURT
16

17                                     DISTRICT OF NEVADA

18   PURE PARLAY, LLC a Nevada Limited              Case No. 2:19-cv-00834-GMN-BNW
     Liability Company,
19
                          Plaintiff,                STIPULATION AND PROPOSED
20                                                  ORDER TO EXTEND TIME TO FILE
           v.                                       RESPONSE IN SUPPORT OF
21                                                  DEFENDANTS’ MOTION TO DISMISS
     STADIUM TECHNOLOGY GROUP,                      FOR INSUFFICIENT SERVICE AND
22   INC., a Nevada Corporation, and GVC            DEFENDANTS’ MOTION TO DISMISS
     HOLDINGS, PLC, a company incorporated          FOR FAILURE TO STATE A CLAIM
23   in the Isle of Man,                            UPON WHICH RELIEF CAN BE
                                                    GRANTED
24                        Defendants.
25                                                  (First Request)

26

27        Plaintiff PURE PLAY, LLC, (“Plaintiff”) and Defendants Stadium Technology Group,

28 Inc., and GVC Holdings, PLC (collectively referred to as “Defendants”), by and through their

                                                1
         Case 2:19-cv-00834-GMN-BNW Document 21 Filed 08/15/19 Page 2 of 2



 1 respective undersigned counsel of record, stipulate and agree to extend the date for Defendants’

 2 Response in Support of its Motion to Dismiss for Insufficient Service and Defendants’ Motion to

 3 Dismiss for Failure to State a Claim upon which relief can be granted [ECF. 12] from the current

 4 date of August 22, 2019 to September 5, 2019.

 5         This is the first request for an extension of time and is not made for the purpose of delay.
 6   Dated this 15th day of August 2019.                 Dated this 15th day of August 2019.
 7   DICKINSON WRIGHT PLLC                               FISHERBROYLES, LLP
 8   /s/ Michael N. Feder                                /s/ Rob L. Phillips
     MICHAEL N. FEDER (NV Bar No. 7332)                  ROB L. PHILLIPS
 9   8363 West Sunset Road, Suite 200                    5670 Wilshire Blvd., Suite 1800
     Las Vegas, Nevada 89113                             Los Angeles, CA 90036
10
     ARNOLD & PORTER KAYE SCHOLER                        Attorneys for Plaintiff Pure Parlay, LLC
11   LLP
     EVAN M. ROTHSTEIN
12   (Admitted Pro Hac Vice)
     PATRICK B. HALL
13   (Admitted Pro Hac Vice)
     370 Seventeenth Street, Suite 4400
14   Denver, Colorado 80202
15   ARNOLD & PORTER KAYE SCHOLER
     LLP
16   ANNE W. PEARLMAN
     (Admitted Pro Hac Vice)
17   601 Massachusetts Ave., NW
     Washington, District of Columbia 20001
18
     Attorneys for Defendants Stadium Technology
19   Group, Inc. and GVC Holdings, PLC
20
                                             ORDER
21

22    IT IS SO ORDERED.

23
                  20
      DATED this_______day of August, 2019.
24                                                           ______________________________
                                                             Gloria M. Navarro, Chief Judge
25                                                           UNITED STATES DISTRICT COURT
26

27

28

                                                     2
